SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1237
CAF 12-00876
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF THE ADOPTION OF ROBERTO C., JR.
------------------------------------------------
SHARON W. AND BRIAN W., PETITIONERS-RESPONDENTS,
                                                                    ORDER
                     V

ROBERTO C., SR., RESPONDENT-APPELLANT.


MARY R. HUMPHREY, NEW HARTFORD, FOR RESPONDENT-APPELLANT.

PETER J. DIGIORGIO, JR., UTICA, FOR PETITIONERS-RESPONDENTS.

MICHAEL N. KALIL, ATTORNEY FOR THE CHILD, UTICA.


     Appeal from an order of the Family Court, Oneida County (Randal
B. Caldwell, J.), entered May 7, 2012. The order, among other things,
adjudged that the petition for the adoption of the subject child may
proceed without the respondent’s consent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   December 27, 2013                       Frances E. Cafarell
                                                   Clerk of the Court